DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 to 9 are rejected under 35 U.S.C. 103 as being unpatentable over US2017/0018401 A1 by Rudolph.   

Referring to the claim 1, Rudolph teaches,  A plasma generator,  (See Fig 1-8 and abstract) configured to generate plasma by a discharge between electrodes (See Fig 1B and  item UE and LE  plasma forms between top electrode and bottom electrode  paragraph [0036]) , comprising: 
a detector   configured to detect an abnormality (See Fig 1B item 126 measuring devices  paragraph [0007] to [0010]) which ; 

a control device (See Fig 1B Host controller), wherein the control device stores the state of the plasma generator in the storage device in association with time  (See paragraph [0138])  and 
executes a storage process  for storing the state of the plasma generator in the storage device from a predetermined time before the detector detects the abnormality, to the time the detector detects the abnormality (Furthermore, in another embodiment Rudolph teaches see abstract and paragraph [0037]  and [0042] –[0047]  “the occurrence of an abnormal discharge can be detected or predicted by storing process recipe data and signal data that shows e.g. fluctuations in reflected wave power, and comparing historical data from when a normal process was performed with the process signal currently being performed”. This operation is detecting an abnormality through stored signal data that shows fluctuations in reflected wave power, and thus corresponds to “the state of the plasma generation device is stored in the storage device in association with a time and controls the power accordingly also see claim 21) 
	Hence, it would have been obvious to an ordinary skill in the art to combine the different embodiments of Rudolph to control the process using process parameter measuring and process controlling using host controller for an efficient plasma processing.

 Referring to the claim 2 Rudolph teaches the plasma generator of claim 1, the plasma generator further comprising: a power detector configured to detect the quantity of power supplied to the electrodes (Fig 1B item 126); and a gas detector configured to 

Referring to the claim 3 Rudolph teaches the plasma generator of claim 1 or 2, wherein the control device executes an abnormal stoppage of the plasma generator when the detector detects an abnormality and stores the state of the plasma generator from the time at which the abnormality is detected, to the time at which the abnormal stoppage is executed.( see Fig1b item 126  paragraph [0138})

Referring to the claim 4 Rudolph teaches the plasma generator of any one of claims 1 to 3 claim 1, wherein the control device, during a period of the storage process in which plasma generation control is being performed, sequentially updates and stores the state of the plasma generator in the storage device while retaining data for a predetermined time period by turning back a predetermined time period.(See paragraph [0037] to [0045] and [0138]) 

Referring to the claim 5 Rudolph teaches the plasma generator of any one of claims 1 to d claim 1, wherein the control device interrupts the storage process during a period in which the control device is not controlling plasma generation. (see paragraph [0138] and claim 20) 

Referring to the claim 6 Rudolph teaches the plasma generator of any one of claims 1 to 5 claim 1, further comprising a display section configured to display the state of the plasma generator stored in the storage device (Fig 1B item display 122 and host controller perform these functions  see paragraph [0138] and claim 20)

Referring to the claim 7 Rudolph teaches the plasma generator of claim 2, wherein the power supply quantity is a current value, and the state of the gas is any one of gas pressure, gas flow rate, and gas temperature. (See Fig 1, 2 and 8 and paragraphs [0007] to [0010] and [0138] and claim 20).

Referring to the claim 8  Rudolph teaches, “A plasma generator (See Fig 1B item118 paragraph [0037]), configured to generate plasma by a discharge between a pair of electrodes (See Fig 1 B item UE, LE and plasma forms at 130 paragraph [0039] [0044]), comprising: 
the pair of electrodes (item UE, LE paragraph [0039]); 
a housing covering the pair of electrodes (item 124 plasma chamber [0039]); 
multiple openings provided in the housing (In another embodiment Fig 8 shows multiple gas channel openings item 830, power openings 812 and 834 exhaust openings see paragraphs [0113 to 0115]); exhaust openings ; 
a reaction gas supply path configured to supply a reaction gas to the pair of electrodes (see item 806 shower head and ground electrode 808 pargraph [0113]) ; 
a connecting block (item 830 manifold), comprising multiple communication paths communicating with the multiple openings (item 826 A, B, C) and 

a heater disposed in the heated gas supply path (see Fig 2A paragraph [0051], Fig 7 paragraph [0109}); 
a temperature sensor disposed in the heater (See Fig 9 item  914 temperature sensors and paragraph [0117]); 
a first pressure sensor disposed in the reaction gas supply path (Fig 9 item 910 pressure manometers paragraphs [0117] to  [0119]); 
a first flow rate sensor configured to measure the flow rate of the reaction gas supplied to the reaction gas supply path (Fig 1B and paragraph [0117] - [0121] teaches Fig 1B or Fig 8 having 3 gas supply MFCs and central processor and controller to control the reaction gas flow rates, it is implied teaching); 
a second pressure sensor disposed in the heated gas supply path; a second flow rate sensor configured to measure the flow rate of the heated gas supplied to he heated gas supply path (Fig 1B and paragraph [0117] - [0121] teaches Fig 1B or Fig 8 having 3 gas supply MFCs and central processor and controller to control the flow rates and heated gas flow rate in to the mixing manifold, it is implied teaching);
a high-frequency power supply (Fig 1B item RF generators) configured to supply power to the pair of electrodes (See paragraph[0037] and [0044]); 

a detector configured to detect an abnormality in any one of the temperature sensor, the first pressure sensor, the first flow rate sensor, the second pressure sensor, the second flow rate sensor, and the current sensor (See abstract and  Fig 9 and paragraph [0128]  claim 1) ; 
a storage device (Fig 1B host controller has required processor paragraph [0037]  or Fig 9 Item 900 control module and paragraph [0138] teaches storage module); and 
a control device (Fig 1B item host controller paragraph [0037] and  Fig 9 item 900 paragraph [0118]); 
wherein the control device executes a storage process for storing in the storage device the state of the plasma generator in association with time, and storing in the storage device the state of the plasma generator from a predetermined time before the detector detects the abnormality to the time the detector detects the abnormality (See Claim 1 and abstract and Fig 1B or Fig 9 item 900 and paragraphs [0037] and [0118] to [122] teaches controlling the plasma processing and controlling the process by detecting abnormal situations and taking preventive measurements).
	Hence, it would have obvious to  a person with ordinary skill in the art before the filing date of the instant application to combine all these embodiments in to a single device system for better efficient industrial plasma process of PECVD or Etching etc.

Referring to the claim 9 Rudolph teaches   An information processing method in a plasma generator comprising a detector (Fig 1B item 126 measuring devices and paragraph [0037]) and a storage device (see paragraph [0138]) configured to detect an abnormality; wherein the plasma generator (Fig 1B and abstract) generates plasma through a discharge between electrodes (plasma being generated between Top electrode and bottom electrode of Fig 1B), and wherein the information processing method comprises: a storage step of storing in the storage device (See Fig 9  item control module 900 having storage device)  the state of the plasma generator in association with time, and storing in the storage device the state of the plasma generator in the storage device from a predetermined time before the detector detects the abnormality to the time the detector detects the abnormality. (Furthermore, in another embodiment Rudolph teaches see abstract and paragraph [0037]  and [0042] –[0047]  “the occurrence of an abnormal discharge can be detected or predicted by storing process recipe data and signal data that shows e.g. fluctuations in reflected wave power, and comparing historical data from when a normal process was performed with the process signal currently being performed”. This operation is detecting an abnormality through stored signal data that shows fluctuations in reflected wave power, and thus corresponds to “the state of the plasma generation device is stored in the storage device in association with a time and controls the power accordingly and also see claim 15) 
	Hence, it would have been obvious to an ordinary skill in the art to combine the different embodiments of Rudolph to control the process using process parameter measuring and process controlling using host controller for an efficient plasma processing.


Conclusion

Claims 1-9 are rejected

The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure. 
Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with.  The examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicants.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim other passages and figures may apply. Applicant, in preparing the response should consider fully the entire reference as potentially teaching all or part of the claimed invention as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        11/6/2021